UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7689



GEORGE DAVIS BOLLIN,

                                              Plaintiff - Appellant,

          versus

EDGEFIELD COUNTY SHERIFF'S DEPARTMENT, Edge-
field, South Carolina,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Dennis W. Shedd, District Judge.
(CA-95-301-6-19AK)


Submitted:   April 15, 1996                 Decided:   April 25, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


George Davis Bollin, Appellant Pro Se. Vinton DeVane Lide, Michael
Stephen Pauley, LIDE, MONTGOMERY, POTTS & MEDLOCK, P.C., Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Bollin v. Edge-
field County Sheriff's Dep't, No. CA-95-301-6-19AK (D.S.C. Sept.

28, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2